Order entered February 20, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01560-CV

                     IN THE INTEREST OF L.T. AND E.T., CHILDREN

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-52955-2011

                                              ORDER
       The reporter’s record is overdue in this appeal. The clerk’s record contains a request for

the record, but appellant’s docketing statement does not indicate whether payment arrangements

have been made. Accordingly, the Court ORDERS Kim Tinsley, official court reporter of the

401st Judicial District Court to file, within THIRTY DAYS of the date of this order, either the

reporter’s record or written verification that appellant has not paid for the record. We notify

appellant that if we receive verification of non-payment, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Kim

Tinsley, official court reporter, 401st Judicial District Court, and to counsel for all parties.



                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE